 WATERBED WORLD425Omnix International Corporation d/b/aWaterbedWorldandUnion Independiente de Supermerca-dos y Tiendas por Departamentos.Cases 24-CA-5160 and 24-RC-698530 September 1987DECISION, ORDER, ANDCERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 23June 1986AdministrativeLaw JudgeElbert D. Gadsden issued the attacheddecision inthis proceeding.The Respondent filed exceptionsand a supportingbrief,a motion for a new hearing,and a request for oral argument.The GeneralCounsel filed cross-exceptions and an answeringbrief to the Respondent's exceptions. The ChargingParty fileda memorandum in responseto the Re-spondent's exceptionsand the Respondent filed amotion in oppositionto the Charging Party'smemorandum and an answeringbrief to the Gener-al Counsel's cross-exceptions.'The National LaborRelationsBoard hasdelegated its authority in this proceeding to a three-member panel.The Boardhas consideredthe decision andrecordin light ofthe exceptions and briefs and hasdecidedto affirm thejudge's rulings,findings,2 and1We deny the Respondent'smotion for a new hearing.The Respond-ent contends that the judge fell asleep during part of the testimony ofRespondent's vice president,Alan Bennett.The General Counsel,howev-er, disputes this contention.In any event,the Respondent raised no ob-jection to the judge's alleged conduct during the hearing itself,as wouldhave been proper under the Board'sRules and Regulations.See, e.g.,Sees.101.10(b) and 102.41. The Respondent's request for oral argument isalso denied as the record,including the briefs submitted by the parties,adequately presents the issues in the case and the positions of the partiesFinally,theRespondent has requested that we reject the ChargingParty'smemorandum because, inter aba,itfails to set forth specificallythe points of fact and law relied on and fails to refer specifically to thepages of the record supporting the judge's decision.The Respondent's re-quest is denied. Although the Charging Party'smemorandum does notfully comply with the requirements of Sec.102 46(dX2) of the Board'sRules and Regulations, we have decided not to reject it as it presentswith sufficient clarity the points relied on in support of the positions of-fered.Cf.Fiber industries,267 NLRB 840 fn.2 (1983).The official tran-script of the hearing contains an addendum with a portion of Alan Ben-nett's testimony.This addendum is not paginated in conformity with therest of the transcript. The Respondent has requested that a paginated ad-dendum be issued before this case is reviewed.This request is denied.The testimony in the addendum can be placed within Bennett's paginatedtestimony without difficulty.2The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950),enfd. 188 F 2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.The Respondent contends that the use of a translator in thetaking of testimony from Spanish-speaking witnesses renders the judge in-capable of making credibility resolutions.The conduct of Board proceed-ings in English,with the concomitant use of a translator,is not a groundconclusions only to the extent consistent with thisDecisionand Order.In this proceeding, the judge found that GabrielTorres was a supervisor under Section 2(11) of theAct aswell as an agentof theRespondent underSection 2(13),and that the Respondent,throughTorres, violated Section 8(a)(1) of the Act by inter-rogating employee Marilu Marquez and threateningMarquezat the home of Gloria Garcia. The judgealso found that the Respondent's secretary-treasur-er, Jaime Rico, violated Section 8(a)(1) by creatingthe impression among employees that union activi-tieswere under surveillance and by encouragingemployees to repudiate the Union with a subtlethreat of discharge. In addition, the judge foundthat the Respondent violated Section 8(a)(3) and(1) of the Act by refusing to permit Marilu Mar-quez to rescind her resignation and by dischargingGloria Garcia. Regarding the consolidated repre-sentationproceeding,the judge found withoutmerit the Respondent'sobjections to the electionand ordered that the challenges to the ballots ofMariluMarquez and Gloria Garcia be overruledand that the challenge to the ballot of Delia Cabralbe sustained.for overturning credibility resolutions See generally UnionNational deTrabajadores,219 NLRB 862 fn 2 (1975)The judge's decision contains inadvertent errors of fact that are insuffi-cient to affect our decision.We note the following corrections.In sec.III,B,Alan Bennett moved Gabnel Torres from the sales force to thewarehouse in March, not April In the "Conclusion"to sec. III,B, thejudge refers to Raisa Musa's and Manlu Marquez'testimony on GabrielTorres'supervisory status.Only Marquez testified about his status In the"Conclusion"to this section,Delia Cabral, not Raisa Muss,as the judgeindicated,was known as "Chia"In sec. III,D,the judge states that RaisaMusa left the Respondent's employ on 3 May 1985. Musa went on sickleave on 6 May 1985, but was still an employee of the Respondent at thetime of the hearing In fn 4,the judge states that "the evidence estab-lished thatMusa and Marquez did not get along well." The record issilent on their relationship In fn 4 and in sec III,D, the judge confusesJaime Rico with Gabriel Torres.Itwas Rico,not Torres,who talkedwith Musa at her store on 3 May,not 3April. And Torres,not Rico, wasalleged to have gone to Marquez'house on 21 April In this section, thejudge also states that the Respondent met with Marquez on 3 May, andadvised her of its decision to close the Carolina II store. The Respondentfirstmet with Marquez on 2 May to tell her this. In fn 5,the judge findsthatMarquez completed 2 years of study at the University of PuertoRico,but the record does not support this finding.In sec 111,11, thejudge states that the parties stipulated that at the election"the employeescould not see anyone (union representatives or others)outside, as theydescended the stairs and proceeded to and deposited their ballot in theballot box."The record reflects no such stipulationThe judge also has incorrectly cited the following cases,given herewith correct titles and citations-B-PCustomBuilding Products,251NLRB1337 (1980);RiverManor,224 NLRB 227 (1976),enfd 562 F.2d1238 (2d Cir1977),JulesV. Lane, D.D.S.,P.C., 262 NLRB118 (1982),Joint Industry Boardof the ElectricalIndustry,238 NLRB 1398 (1978);OkunBros Shoe Store, 275NLRB 1019 (1985);SierraHospital Founda-tion, 274 NLRB 427(1985),Second Federal Savings Assn,267 NLRB 911(1983);Omsco,Inc.,273 NLRB 872 (1984);A & E Stores,272 NLRB 737(1984),Algreco SportswearCo., 271 NLRB499 (1984);General BaptistNursing Home,259 NLRB 982 (1982).Finally,we note that in sec III,D the judge incorrectly quotes the lan-guage of Kogy'sInc.,272 NLRB 202 (1984), concerning the test for con-structive discharges.286 NLRB No. 37 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFor the reasons discussed below, we reverse thejudge's findings that Gabriel Torres was a supervi-sor and agent of the Respondent. Accordingly, wereverse the 8(a)(1) findings attributable to him.Weagree with the judge that Jaime Rico's conversa-tionwith employeeRaisaMusaviolated Section8(a)(1), but only by creating the impression of sur-veillance and by threatening unspecified reprisals.We agree, but only for the reasons set out below,that the Respondent'srefusal to permitMariluMarquez to rescind her resignation and its dis-charge of Gloria Garcia violated Section 8(a)(3)and (1).Finally,we agree that the Respondent's objec-tion to the election should be overruled; that thechallenges to the ballots of Marquez and Garciashould be overruled; and, in the absence of excep-tions, that the challenge to Cabral's ballot shouldbe sustained. This resolution makes Marquez andGarcia's ballots nondeterminative as the vote totalsstand at six for the Union and three against, withtwo ballots to be opened. We will not order theseballots opened, however,but will instead issue aCertification of Representative to the Union.A. Gabriel Torres' StatusThe Respondent operates a chain of retail storesinwhich it sells waterbeds and accessories. TheRespondent hired Torres as a sales trainee at one ofits stores under a job training program of the Com-monwealth of Puerto Rico. In March 19853 Torreswas transferred to the Respondent's warehouse.There, he coordinated the delivery of waterbeds,worked the computer, helped fill orders, handledtelephone calls, and greeted visitors. He occasional-ly substituted for sales personnel and made deliv-eries. 'On an unspecified number of occasions, healso gave salespersons telephone instructions aboutprices and stopped by the Respondent's stores tocheck receipts, bank deposits, and bank state-ments.4Torres on occasion also initialed changeson his and other employees' timecards. The Re-spondent's vice president,Alan Bennett, testifiedthat Torres initialed the timecards on the instruc-tions of the Respondent's treasurer,Jaime Rico,when delays in opening the warehouse gatescaused employees to punch in late. At the time ofhis transfer to the warehouse, Torres' pay wasraised from $3.35 to $3.50 per hour. Bennett testi-fied that the difference was to compensate for theloss of sales commissions that the transfer entailed.sAll dates are 1985 unlessotherwise noted.The judge also listed givingorders to driversas oneof Torres'duties.The recordmakes clearthat this job involvedtransmitting cus-tomers' orders to the drivers and did not mean giving the drivers mstruc-tions.Unlike the Respondent's admitted supervisors,Torres punched a timeclock and did not attendweekly supervisory meetings. Bennett referred toTorres as a "Warehouse Supervisor" in a letter ofrecommendation written to outside employers on 3May and stated in an affidavit given to a Boardagenton 30 May that Torres supervised anotheremployee in the warehouse. Finally, Marilu Mar-quez testified that Rico told her near the end ofApril that Torres was her new supervisor.The above facts are insufficient to warrant theconclusion that Torres was a supervisor under Sec-tion2(11) of the Act. Thereisno evidence thatTorres had, or exercised, any independent author-ity to hire, transfer, suspend, lay off, recall, pro-mote, discharge,assign,reward, or discipline otheremployees, adjust their grievances, or effectively torecommend any of these actions. Torres was in-structed by a superior to initial the timecards andhis giving orders to warehouse personnel involvednothingmore than telling them what customershad ordered. Although Bennett and Rico referredto Torres as a supervisor, it is Board law that anemployee's title does not determine his status. "Theproper consideration iswhether the functions,duties, and authority of an individual, regardless oftitle,meet any of the criteria for supervisory statusdefined in Section 2(11) of the Act."Bowne ofHouston,280 NLRB 1222 (1986), citingMarukyoU.S.A.,268 NLRB 1102 (1984);GoldenWest Broad-casters-KTLA,215NLRB 760 (1974). Therefore,although Bennett and Rico may have referred toTorres as a supervisor,and Bennett indicated in anaffidavit thatTorres supervised an employee'swork, only actual evidence that Torres possessedor exercised one or more of the indicia of supervi-sory authority would determine his status. There isinsufficient evidence to support such a finding.Further, the increase of 15 cents per hour inTorres' pay when he was transferred to the ware-house is not probative of supervisory status absentevidence of the exercise of independent judgment.Judy Hornby Designs,279 NLRB 1271 fn. 1 (1986).We further find that Torreswas not an agent oftheRespondent under Section 2(13) for the pur-poses of assessing his alleged unlawful statementsto Marquez. As Section 2(13) states, "[i]n determin-ing whether any person is acting as an `agent' ofanother person so as to make that other person re-sponsible for his acts, the question of whether thespecific acts performed were actually authorized orsubsequently ratified shall not be controlling." TheBoard has indicated that under this doctrine, thetest for determining whether an employee is anagent of the employer is whether, under all the cir-cumstances, "the employees would reasonably be- WATERBED WORLDlieve that the employee in question was reflectingcompany policy and speaking and acting for man-agement."EinhornEnterprises,' 279NLRB 576(1986), citingCommunity Cash Stores,238 NLRB265 (1978). In this case, no evidence was adducedthat at the time of the alleged unlawful statements(an interrogation and a threat of discharge) on 21April that the Respondent had held Torres out asbeing privy to management decisions or as speak-ingwith management's voice about these allegedunlawful matters or that employees perceived himashaving such a role. Therefore, we find thatTorres was not an agent of the Respondent, andthat his alleged remarks are not imputable to theRespondent.Zack Co.,278NLRB 958 (1986);Abbey Island Park Manor,267 NLRB 163, 165-166(1983).B. Jaime Rico's Conversation with Raisa Musaon 3 May"In testimony credited by the judge,Raisa Musa,Marquez' sister-in-law,and an employee of the Re-spondentassigned as a salespersonto the Guaynabostore,testifiedthatTreasurerRico visited theGuaynabo store on 3 May and told her that he hadalready found out that the employees wanted "tobring a unioninto the Company"; and that he re-garded Musa asa very good employee, and thatshe should not get involved in the union effort.Musa informed Rico that she would be out sickcommencing6 May but that she expected to returntowork. Musa testified that Rico thanked her forher work with the Company and told her that shewould always be welcome to return. Rico thentold her again thatshe wasa good employee andshould not get involved with the Union, "that heknew that they wanted to bring the union into theCompany and that Marilu [Marquez] was in chargeof everything."We fmd that Rico's remarks created the impres-sion of employer surveillance of employees' unionactivities, and therefore violated Section 8(a)(1) oftheAct.Jenkins Index Co.,273 NLRB 736, 742(1984).Additionally, because they imply that in-volvement with the Union mightharmthe hearer'sinterests in some way, the remarks also constituteda threat of unspecified reprisal in violation of Sec-tion 8(a)(1). The Respondent's argumentthat thisconversationwas a "friendly" one isunavailing.Rico's comments clearly implied that union activitybringsadverseconsequences.SeeJenkins IndexCo., supra.We further find that these remarks dem-onstrated that the Respondent knew of Marquez'5We note thatitwasRico, not Torres, who spoke with Musa on 3May, not 3 April, as the judgestates.427union activities by 3 May, when the eventsleadingup to the termination of Marquez' employmentwere set in motion. Finally, we find that the warn-ing and threat implicit in these statements indicatethat Respondent also harboredanimusagainstMar-quez for her union activities.C. The Termination of Marilu Marquez' andGloria Garcia's EmploymentUntil the beginning of May, the Respondentmaintained two stores at the Carolina Mall, Caroli-na I, manned by Marquez' husband, Jorge Musa,and Carolina II, to which Marquezwas assignedon a full-time basis and Garcia, Marquez' mother,on a part-time and rotating basis. In mid-April, theRespondent's landlord ordered that the Carolina IIstore be vacated by 31 May. For businessreasons,the Respondent decided to close the store in earlyMay, and management discussed the closing withMarquez and members of her family at the store on2, 3, and 4 May.At the first of thesemeetings,Bennett, Rico, andStanLiu, the Respondent's president, informedMarquez and her husband that Carolina II was toclose after 4 May and gave Marquez the choice oftransferring to the Respondent's store in Dorado,collecting unemployment compensation, or resign-ing.They explained that she could transfer to theDorado store because she had greater senioritythan the salesperson there, and that Puerto Ricanlaw entitled her to displace him. They also offeredto help her collect unemployment compensation ifshe so desired. Marquez indicated that she wantedto keep her job, but at the same time expressed un-willingness to transfer to Dorado, telling Rico, Liu,and Bennett that she was having a problem preg-nancy and thus was reluctant to travel the extradistance to the Dorado store. Marquez' husband of-fered to take the transfer himself tospareMarquezthe added travel. This offer was refused, the Re-spondent indicating that it wasMarquez', notMusa's, store that was closing. Marquezwas givenuntil the following day to decide what she woulddo.On 3 May Marquez continued to oppose thetransferwhen Rico and Liu came to the store forher answer. She suggested that, rather than go toDorado, she temporarily replace Raisa Musa at theGuaynabo store because Musa would be out sickbeginning the following Monday, 6 May. This al-ternativewas refused, and Marquez was told tothink the transfer over and that company officialswould return for her answer. Bennett and Rico re-turned to the store on 4 May with a written workschedule placing Marquez at Dorado. The recordis in conflict about Marquez' response. The Re-spondent contends that she continued to protest the 428DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtransfer, but she denies that she refused outright togo to Dorado. Bennett testified that he and Ricoviewed Marquez' remarks as a resignation. Thatevening,Marquez delivered to the warehouse aletterprotesting the transfer.Rico and Bennettviewed the letter as a written confirmation of theearlieroral resignation, and preparedletters inEnglish and Spanish accepting the resignation. Al-though the judge credited Marquez' denial that sheorally resigned on 4 May, he found warranted theRespondent's view that the 4 May letter includedan implicit resignation.On Monday, 6 May, however, Marquez, accom-panied by Garcia, visited the warehouse seekingthe keys to the Dorado store so that she couldcommence work there. Bennett told Marquez thatthe Respondent had accepted her resignation andtold Garcia that in view of the closing of the Caro-lina IIstore, the Respondent had no more work forher and her services were terminated. Despite Mar-quez' protestations that she had not resigned andwas willing to work at Dorado, she was not per-mitted to go to work there.After the Respondent refused to permit Marquezto commence work at Dorado and dischargedGarcia, it was unable to open its Guaynabo storeon at least 7 days in May, including 6 May, thevery day on which the Respondent told Garciathat it had no work for her.6 Moreover, during theweeks of 13 and 20 May, the Respondent trans-ferred an employee from its store in Ponce to manthe Guaynabo store, and on at least 2 other days,Gabriel Torres left his job at the Respondent'swarehouse to fill in at Guaynabo. Clearly, the lossof the services of Marquez and Garcia at the sametime thatRaisaMusa went on sick leave left theRespondent shorthanded. Yet the record offers noevidence that the Respondent called on either Mar-quez or Garcia to return to work, even thoughMarquez telephoned Liu twice about 20 or 21 Mayto confer with him about what had happened.The judge found Marquez rescindedher resigna-tionwhen she came to the warehouse on 6 Mayready to commence work at Dorado. However, thejudge also found that the Respondent refused topermit Marquez to rescind her resignation and thatthisrefusaland the simultaneous discharge ofGarcia were unlawfully motivated and without le-gitimate business justification.We agree that the re-fusal to permit Marquez to work at Dorado aftershe withdrew her resignation and the discharge of6When the Respondent offered Marquez a transfer to Dorado, itplanned to place the Dorado employee at Guaynabo to cover for Musa'sabsenceWhen it later refused to allow Marquez to go to Dorado,it keptthe Dorado employee at Dorado, thereby leaving a vacancy at Guayn-aboGarcia were motivated by Marquez' union activi-tiesand that these actions violated Section 8(a)(3)of the Act because we find thatthe timing and cir-cumstancesof these decisionsraise aclear infer-enceof discrimination and that the Respondent hasfailed to rebut this inference.'Thus, on 3 May, just 3 days before these actionsoccurred, Rico toldRaisa Musathat the Respond-ent knew that Marquez was responsible for bring-ing the Union into the Company and warned Musashe should not get involved. At this same inter-view,Musa told Rico that she would be out sickbeginningon 6 May. As noted above, Rico's re-marks reveal clearly that the Respondent harboredknowledge of and animus toward Marquez' unionactivities; they also reveal that as of 3 May Re-spondent knew that it would need someone to re-place Musa for an unspecified number of days. Fur-ther, the departure of Marquez and Garcia from itswork force left the Respondent woefully short-handed,as itsdifficulties in staffing its Guaynabostore reveal. Finally, in light of Rico's knowledgeas of 3 May thatRaisa Musawas to be out sick,the fact that Garcia worked a rotating schedule atseveral of the Respondent's stores other than theCarolina store, and the absence of any showingthat she would not be needed to continue thiswork,Bennett'sexplanation toGarcia that herserviceswould no longer be needed because theCarolina II store had closed does not withstandscrutiny.UnderWrightLine,251NLRB 1083, 1089(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert.denied 455 U.S. 989 (1982), the Respondent couldrebut the inference of discrimination by showingthatMarquez' and Garcia's employment wouldhave been discontinued even absent the union ac-tivity. In this case, the Respondent has failed to in-troduce a single crediblereasonfor inducing thedeparture of two apparentlyadequateemployees,leaving itself so shorthanded that one ofits placesof business closed for at least 7 days that samemonth. Accordingly, we find that the Respondent'srationalefor dischargingGarcia and refusing topermitMarquez to rescind her resignation is pre-textual and that Marquez' union activity and Gar-cia'sfamilial relationship toMarquez precipitatedthese adverse employment actions.We thereforeconclude that the Respondent's actions with re-spect toMarquez and Garcia violated Section8(a)(3) and (1) of the Act.7We do not, however,find the transferto Dorado offered toMarquez,or the initial refusal to allow Marquezto go to the Guaynabo store, to beunlawful, contrary to certain of the judge's indications WATERBED WORLD429CONCLUSIONS OF LAW1.Omnix International Corporation d/b/a Wa-terbedWorldis anemployer within the meaning ofSection 2(2) of the Act and is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2.Union Independiente de Supermercados yTiendas por Departamentos is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By telling an employee that the Respondentknew who was responsible for bringing the Unioninto the Company, the Respondent created the im-pression of surveillance of its employees' union ac-tivities and violated Section 8(aXl) of the Act.4. By telling an employee that she should not getinvolved with the Union, the Respondent threat-ened unspecified reprisals for union activities andviolated Section 8(a)(1) of the Act.5.By refusing to permit employee Marilu Mar-quez to rescind her resignation because of herunion activities, the Respondent violated Section8(a)(3) and (1) of the Act.6.By discharging Gloria Garcia in retaliation forher daughter's union activities, the Respondent vio-lated Section 8(a)(3) and (1) of the Act.7.Gloria Garcia and Marilu Marquez are em-ployees of the Respondent under Section 2(3) oftheAct, and the challenges to their ballots areoverruled.8.The Respondent's objections to the election inCase 24-RC-6985 are overruled.ORDERThe Respondent, Omnix International Corpora-tiond/b/aWaterbedWorld,Hato Rey, PuertoRico, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Creating the impression among employeesthat their union activities are under surveillance.(b)Threatening employees with unspecified re-prisals for their activities on behalf of a union.(c)Refusing to permit employees to rescind res-ignations in retaliation for activities on behalf of aunion.(d)Discharging employees in retaliation for theunion activities of their relatives.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Marilu Marquez immediate and full re-instatement to her job and Gloria Garcia immediatereinstatement to her rotating job or, if those jobsno longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or anyother rights or privileges previously enjoyed, andmake them whole for any loss of earnings andother benefits sufferedas a resultof thediscrimina-tion against them, in the manner prescribed inF.W. Woolworth Co.,90 NLRB 289 (1950), withinterest as provided for inNew Horizons for the Re-tarded."(b)Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the separa-tions will not be used against them in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and allother records necessary to analyze theamount of backpay due under the terms of thisOrder.(d)Post at Omnix International Corporationd/b/aWaterbedWorld and its stores located atPlaza Carolina Mall, City of Carolina,MarginalVistaMar, Santurce, Guaynabo, Dorado, Baya-mon, Caguas, and Ponce, Puerto Rico, copies ofthe attached notice marked "Appendix."9 Copiesof the notice, on forms provided by the RegionalDirector for Region 24, after being signed by theRespondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED thatamajority of the valid bal-lots have beencastforUnionIndependiente de Su-permercadosy Tiendaspor Departmentos and thatb In accordancewith our decision inNew Horizons for the Retarded,283 NLRB 1173(1987),interest on and after 1 January1987 shall becomputedat the"short-termFederal rate"for theunderpayment of taxesas set out in the 1986 amendmentto 26 US C. § 6621 Interest onamounts accruedprior to 1 January 1987 (the effectivedate of the 1986amendmentto 26 U.S C § 6621) shall be computed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977)9 If thisOrder is enforcedby a judgmentof a United States court ofappeals,the wordsin the notice reading"Postedby Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board " 430DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDit is the exclusive collective-bargaining representa-tive of the employees in the following unit:All sales personsemployed bythe Employerat its facilities located at Plaza Carolina, Caro-lina; Plaza 18,Santurce;Bayamon Oeste Shop-ping Center,Bayamon;Jardines de GuaynaboMall,Guaynabo;Dorado ShoppingCenter,Dorado;PlazaDel Carmen Mall, Caguas;Ponce Mall, Ponce,all in Puerto Rico, but ex-cluding all warehouseand officeclerical em-ployees, guards and supervisors defined in theAct.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten our employees with un-specified reprisals for engaging in activities onbehalf of the Union.WE WILL NOT create the impression among em-ployees that their union activities are under surveil-lance by us.WE WILL NOT discharge employees,or refuse topermit them to rescind resignations,because oftheir union activities.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Marilu Marquez immediate andfull reinstatement to her former position,and offerGloria Garcia immediate reinstatement to her rotat-ing position or, if those jobs no longer exist,to sub-stantially equivalent positions,without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed and WE WILL make them wholefor any loss of earnings and other benefits resultingfrom their discharge, less any net interim earnings,plus interest.WE WILL remove from our files any reference tothe unlawful separations of Marilu Marquez andGloria Garcia,and notify them in writing that thishas been done and that their separations will not beused against them in any way.OMNIX INTERNATIONAL CORPORA-TION D/B/A WATERBED WORLDAntonioF. SantosEsq.,for the General Counsel.Luis F.Padilla, Esq.,Hato Rey, Puerto Rico,for the Re-spondent.Anselmo Lugo,president of Union Independiente de Su-permercados y Tiendas por Departmentos,Hato Rey,Puerto Rico, for the Union.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN,Administrative Law Judge. Ona charge of unfair labor practices filed on 20 May 1985,by Union Independiente de Supermercados y Tiendaspor Departamentos(the Union),against Omnix Interna-tional Corporation d/b/a Waterbed World(Respondent),the Regional Director for Region 24, on behalf of theGeneral Counsel,issued an order consolidating the unfairlabor practice case with Case 24-RC-6985 for a hearingon the objections and challenged ballots.The complaint alleged that Respondent has violatedSection 8(axl) of the Act by interrogating employees re-garding their membership in and activities on behalf ofthe Union;creating the impression that the employees'union activities were under surveillance by Respondent;threatening employees with discharge if they became orremained members of the Union;and requesting employ-ees to encourage other employees to repudiate theUnion.The complaint further alleged that Respondentviolated Section 8(a)(3) and (1) of the Act by transfer-ringMarilu Marquez from one of its store locations toanother of its store locations,causing termination of heremployment; and/or discharging Marilu Marquez andGloria Garcia because of their membership in and activi-ties on behalf of the Union.On 31 July 1985, Respondent filed an answer denyingthat it engaged in any unfair practices set forth in theconsolidated complaint and affirmatively alleged thatGabriel Torres is not a supervisor or agent; that Re-spondent denies having any knowledge of union or pro-tected activity of eitherMarquez or Garcia; and thatGarcia was terminated for purely business considerationsandMarquez voluntarily resigned from Respondent'semploy.The hearing in the above matter was held before me inHato Rey, Puerto Rico on 16, 17, and 18 December1985.Briefs have been received from counsel for theGeneral Counsel and counsel for the Respondent,respec-tively,and they have been carefully considered.On the entire record in this case and from my observa-tion of the witnesses,Imake the followingFINDINGS OF FACT1.JURISDICTIONRespondent is, and has been at all times material, acorporation duly organized under, and existing by virtueof, the laws of the Commonwealth of Puerto Rico.The Respondent has at all times material maintained anoffice and place of business at Marginal Vistamar andPlaza Carolina Mall, City of Carolina, and other storeslocated in Santruce,Guaynabo,Dorado,Bayamon,Caguas, and Ponce, where it is and has been at all times WATERBED WORLD431material engagedin the operation of a chain of retailstores in the aforestated locations and the Common-wealth of Puerto Rico for the sale of waterbeds andother related accessories.During the past year, a representative period, Re-spondentin the course and conduct of its business oper-ationspurchased and caused to be transported and deliv-ered to its places of business in Puerto Rico waterbedsand other goods and materials valued in excess of$50,000, of which goods and materials were transportedand delivered to its place of business in interstate com-merce directly from points and places located outsidePuerto Rico. During the same period of time, Respond-ent derived gross revenues valued in excess of $500,000.The consolidated complaint alleges, the answer admits,and I find that Respondent Omnix International Corpora-tion d/b/a Waterbed World, is, and has been at all timesmaterial,an employer engaged in commerce within themeaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe consolidated complaint alleges, the answer admits,and I findthatUnion Independiente de Supermercados yTiendas por Departmentos(the Union),is,and has beenat all times material, a labor organizationwithin themeaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Respondent is engaged in the saleof waterbedsand related parts.Prior to May 1985, it operated twostores at Plaza Carolina Mall, one store on the first leveland the other on the second level.It also operated astoreateach of the following locations:Santruce,Guaynabo,Dorado, Bayamon,Oeste,Caguas, Ponce,and a warehouse near Carolina,Puerto Rico.One salesemployee was assigned to each store to write up sales,make the dailybank deposits of any money they collect-ed, callthe warehouse with orders for deliveries, coordi-nate installationof the beds, make up the beds in thestores, keep the stores neat and presentable,and coordi-nate with the warehouse and customers on layaways, de-livery, or pick up of the purchases.Each sales employee had at least 1 day off each week,and when they were off, either Vice President Bennett,President Stan Liu,or Secretary-Treasurer Jaime Ricowould work his store, or Respondentwouldcall in apart-time salesperson.Thiswas especially done in thecase of the Carolina stores because the salespersons therehad 2 days off each week because they worked extendedhours until 9 p.m. on Mondays and Thursdays.The Respondent acknowledged that at all times mate-rial,the persons named below occupied the positions setopposite their respective names and are supervisors ofRespondent within the meaning of Section2(11) of theAct, and agents of Respondent within the meaning ofSection 2(13) of the Act:Stan LiuPresidentAlan BennettVice:PresidentJaime RicoSecretary-TreasurersB. The Supervisory Status of Gabriel TorresAlthoughMariluMarquez testifiedwithout disputethat in late April 1985, Secretary-Treasurer Rico advisedher that Gabriel Torres was her new supervisor, Re-spondent denies Torres was ever a supervisor on itsbehalf.Although Respondent disputes the supervisorystatus of Torres, Rico did not deny that he so informedMarquez, even though he appeared and testified in thisproceeding. In this regard, Vice President Alan Bennetttestified thatGabriel Torres was hired by Respondentunder the Commonwealth ADT program that is de-signed to promote job training. Under the program, anemployer agrees to hire an employee and the Common-wealth agrees to reimburse the employer 50 percent ofthe employee's salary. Other employees employed by theRespondent under the same program were:Nancy ReveraSalespersonWanda PedrosaJaime del VallaJose HuertasDriverFrancisco OrtezBennett also testified that Torres first worked as asales trainee and trained at the warehouse.He said hemoved Torres from the Carolina store to assist in thewarehouse in April (unspecified date), where he workedon the computer, helped dispatch orders, took light mat-tresses from stock, selected the correct beds for deliveryand/or installation by the driver, handled the telephones,greeted the customers in the reception area-"kind ofjack-of-all-trades."At the timeof the assignment, Ben-nett said he increased Torres' salary from $3.35 to $3.59per hour.MariluMarquez undisputedly testified that Torresgave her instructions about prices and special sales orprice adjustments.She said she considered Torres her su-pervisor since Secretary-Treasurer Rico had so advisedher in April. However,Bennett saidbecause of Torres'special training and knowledge of the different products,he did give orders to drivers, but he did not have author-ity to hire, reprimand, warn, or recommend hiring orfiring, and he did not exercise any such authority.When Gloria Garcia was asked who told her GabrielTorres was her supervisor, she said she had noted sinceApril 1985, that Torres started carrying out differentduties, coming to her store and checking all the receipts,the bankstatements, the deposits, and he would tell hereverything was okay. She said he gave her orders overthe telephone regarding changes in prices of beds, andwhen beds would be placed on special. He gave her herwork schedule over the telephone on Saturdays. Howev-er, counselfor theRespondent pointed out that in her af-fidavit Garcia listed her bosses as Bennett, Rico, and Liu.The record shows that Torres initialed his own time-card on five occasions, and he initialed the timecards ofwoodworkerAngelRobleson one occasion, andFranciso Ortez'timecard on two occasions.'The facts set forth above are not in conflict in the record. 432DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDConclusionIt is particularly noted that Bennett's testimony contra-dicts his denials.When he was asked why he referred toTorres as a warehouse supervisor on direct examination,Bennett said,"Well, it'sreally a title I gave him. Ineeded to designate him something different since he hada different job duty;he wasn'ta sales manager at thattime or a store manager."This acknowledgement byBennett is consistent with Marilu Marquez'testimonythat Secretary-Treasurer Rico told her Torres was hernew supervisor.On additional examination,Bennett testified he as-signed Torres to the warehouse the week of 1 March1985 and that when he wrote a letter of recommendationfor Torres on 4 May 1985(G.C. Exh.4), he thought thetitleof"supervisor"sounded more impressive, so heagain stated Torres' title as "supervisor."The only twoother employees working at the warehouse in March andAprilwere Angel Robles and Jose Huertas.It is further noted that when Bennett was first exam-ined as a 6.11(c) witness,he was shown his signed state-ment or affidavit(G.C.Exh.3)dated 30 May 1985,which was submitted to the Board,inwhich he statedthat Gabriel Torres was a warehouse supervisor-the su-pervisor of Jose Huertas and Angel Robles-Huertas'immediate supervisor Stan Lui and Gabriel Torres. Ben-nett did not dispute his sworn statement but acknowl-edged it was his statement.Bennett further stated that Torres voluntarily terminat-ed his employment with Respondent to accept anotherjob. Torres did not appear and did not testify in this pro-ceeding. Consequently,the testimony of Marilu Marquezand Raisa Musa Quinnez,regarding Torres' supervisorystatus and his statements made to them,is therefore notonly uncontroverted in the record,but essentially cor-roborated by the testimony of Vice President Bennett.Since I was also persuaded by the demeanor of MariluMarquez, Gloria Garcia,and Raisa Musa as they testifiedin this regard,I therefore credit their versions and dis-credit Bennett's denial that Torres was a supervisor.Additionally,itisclear from the credited evidencethatwhile Torres may not have possessed or exercisedmany of the usual indicia of supervisory status describedin Section 2(11) of the Act, he nevertheless did possessoccasional authority to correct employees' timecards,give orders to warehouse personnel, and telephonicallygive information from management to salespersons onprices and changes of prices, as well as visit the respec-tive stores and check the sales receipts, bank statements,and deposits for the Respondent.The Board held inB-P Custom Building Products,251NLRB 1337, 1338 (1980),that when an employer placesan employee in a position where employees could rea-sonably believe the employee spoke on employer'sbehalf, any threats,promises of benefit, or other coerciveactivity by such employee is imputed to management.RiverManor Health Facility,224 NLRB 227,235 (1976),enfd.562 F.2d 38(2d Cir.1977).Where an employer refers to an employee as a super-visor,the Board has also found such an employee to bean agent of the employer.Jules V.Lane,262 NLRB 118(1982);Roskin Bros., Inc.,274 NLRB 413 (1985).BecauseRespondent in the instant case not only referred toTorres as a supervisor but also advised employee Mar-quez that Torres was a supervisor,Ifind that GabrielTorres was not only a supervisor,but also an agent ofRespondent within the meaning of Section 2(13) of theAct.Jules V. Lane,supra,Roskin Bros.,supra.InJoint Industry Board of Electricity Industry,238NLRB 1398(1978), the Board held an employer liablefor violative statements of a nonsupervisor who "routine-ly acted as a conduit"between supervisors and rank-and-fileemployees,provided approved instruction and newtechniques,and acted on employer's behalf in adjustingcustomer complaints.It is therefore unequivocally clear from the creditedevidence thatVicePresident Bennett changed the jobduties and jobsite of Torres in March;that Vice Presi-dent Bennett gave Torres the title of supervisor becausehis duties were different;that Secretary-Treasurer Ricoundeniably informed Marilu Marquez in late April thatTorres was the new supervisor;that in his letter of rec-ommendation for Torres,Bennett stated that Torres' titlewas supervisor;that Bennett stated in his sworn state-ment,submitted to the Board,that Torres was supervisorof the warehouse;that Torres was in fact in charge ofthewarehouse and gave orders to warehouse workerJose Angel Huertas;that,on occasion,Torres initialedhis own timecard and the timecards of two other ware-house employees,even though the timecards were gener-ally initialed by Rico;and that Torres visited the Caroli-na stores just before closing time and checked the salesreceipts,bank statements,and deposits for the Respond-ent.Management did not inform employees why it gaveTorres the title of supervisor and they had no reason toassume he was not a supervisor.I therefore conclude and fmd on the foregoing evi-dence that Respondent not only acknowledged Torres'job title was warehouse supervisor and that he was infact a supervisor,but all the other credited evidence sup-ports the conclusion that Torres was a supervisor withinthe meaning of the Act. I further find,pursuant to theabove-cited legal authority,that Respondent placed Ga-brielTorres in a position where employees Marilu Mar-quez, Raisa Musa(Chia),and Gloria Garcia could rea-sonably believe that Tones spoke on Respondent'sbehalf;and that Gabriel Torres was the "warehouse su-pervisor"for the Respondent within the meaning of Sec-tion 2(11) of the Act, and its agent within the meaning ofSection 2(13) of the Act.C. The Organizing Activities of the Employees andRespondent's ReactionsA composite of the undisputed and credited evidenceestablished thatMariluMarquez has been in Respond-ent's employ as a saleslady on the second level of theCarolina store since November 1983. Her husband, JorgeMusa, worked the first level of the Carolina store andMarilu'smother, Gloria Garcia,worked as a part-timesaleslady on the second level of the Carolina store.Marquez testified that about 17 March 1985, she tele-phoned Anselmo Lugo,president of the Union, and in-formed him that Respondent's employees were interested WATERBED WORLD433in having a union.As a result of her telephone call, theUnion Representatives AnselmoLugo,Juan Negron, andBenjaman Borge met with Marquez, Jorge Musa, herhusband,and her mother,Gloria Garcia,at the home ofGarcia about 20 March 1985.After discussion of employ-ee problems and an explanation of the functions of theUnion,Lugo gave Marquez 8 or 10 union authorizationcards and instructed her to distribute them to fellow em-ployees to read,sign,and return.A majority of the employees,including Gloria Garcia,met at Marquez'house at 1 p.m. on 24 March 1985. Mar-quez distributed authrorization cards to then.A majorityof the employees met at Marquez' homeagainon 19 April 1985. The employees who were notpresent at the previous meeting signed a union card. Thepetition for representation was already prepared and theemployees agreed to request an election.A majority of employees met at Marquez" house on 21April 1985 from 1 to 3 p.m. As the employees were leav-ing, Supervisor Gabriel Torres,hiswife,and son, cameto her house.Marquez further testified without disputethat Torres asked her who had organized the Union andshe told him that she did. She said he asked her whatwas Raisa Musa(Chia)doing there and she told him shebelieved she was still an employee of Respondent. Mar-quez said she also toldTorresthe employees had metwith the Union and had decided to have the Union rep-resent them;thatmost of the employees had signed aunion authorization card that was sent to the Board; thatthe Boardhad already certified the Union;and that shewanted him to participate and join the group. She alsotold Torres that employee Francisco had been unjustlydismissed from the Dorado store and that was why shewas bringing in the Union,and Torres told her Bennetthad received a letter that had something to do with theUnion;that she(MariluMarquez),her mother, GloriaGarcia,and her husband,Jorge Musa,were going to bedismissed;and that Bennett told him he was going toclean the Company. 2ConclusionI concludeand find on the credited testimonythat Re-spondent(SupervisorTones) coercivelyinterrogatedemployeeMarquezby asking her whoorganized theUnion, and what was employeeRaisa Musa doing leav-ing her(Marquez')house.Okun Bros.Shoe Store, 275NLRB 1019 (1985);SierraHospitalFoundation, 274NLRB 427 (1985).1furtherfind that.Respondent(Torres)threatened,restrained,and coercedemployeesby tellingMarquez Respondent was going to dischargeMarquez,Gloria Garcia,and Jorge Musa--and clean theCompanyOmsco,Inc.,273 NLRB 872 (1984);A & EStores,272 NLRB 737 (1984). Such coercivethreats andinterrogation are inviolationof Section 8(a)(1) of theAct.8 I credit the uncontradicted testimony of Marquez that SupervisorTorres asked her who organized the Union and she told him she did, andthat their conversation continued as she described it Although Marquez'testimony is undisputed, I also credit her account of the conversation be-cause I was persuaded by her demeanor that she was testifying truthfully,and because her testimony is consistent with the credited conduct of Re-spondent that followedD. Respondent's Knowledge of Employees' UnionActivity-Events that FollowedAccording to the uncontroverted evidence,Respond-ent received a letter dated17April 1985from its land-lord, advisingthatRespondent became a month-to-monthtenant of the second-level Carolina store on 13 April1984.Respondent(Bennett)acknowledged that on 19April 1985, it received verbal notice of the Union's peti-tion for certification,and on the same date, it retainedlegal counsel in the person of Padilla,counsel for Re-spondent;and that management had discussions on thelegal do's and do not's with respect to the employees' or-ganizationaleffort.Respondent(Bennett)also acknowl-edged that on 23 April 1985,it received notice from theBoard that the Union claimed recognition of Respond-ent's employees.At thehearing,Respondent produced a letter(R. Exh.4) it received 26 April 1985 from its landlord demandingthatRespondent vacate the premises(second level) ofthe Carolina storeby 31May 1985.Bennett testified thatsubsequent to receipt of this letter, Respondent held acorporate meeting consisting of himself,President StanLiu, and Jaime Rico.During their meeting, theydecidedto close the second-level Carolina store on 4 May 1985because they were scheduled to attend a company con-vention in the states commencing on 10 May 1984, andthey did not want to become liable as a hold over tenant.Hence, the earlier date(4 May)gave Respondent an op-portunity to close out the store before 31 May. Thereon,Respondent sent a letter(R. Exh.6) informing its land-lord that it would cease business on the second level ofthe Carolina store 4 May 1985,and vacate the buildingthereafter.On 2 May 1985,Respondent's president, Stan Liu, vicepresident,Allen Bennett,and secretary-treasurer, JaimeRico, went to the second level Carolina store and Ricodirected salesladyMariluMarquez to close the store.When Marquez asked why,Liu told her Respondent hadreceived a letter from Plaza Carolina Mall demandingthat Respondent vacate the premises(second level) by 31May 1985,and Respondent had decided to close thestore 4 May 1985.Rico suggested that Marquez file forunemployment compensation and that Respondent wouldassist her in doing so.According to the testimony of Marilu Marquez,she in-formed Rico that she would not file for unemploymentbecause she needed her job.President Liu then told herthe other alternative was for her to go the Dorado store,because the employee there had less seniority.Accordingto President Liu, Marquez only stated that she did notwant to go to the Dorado store.In this regard,Marqueztestified she was pregnant at the time and her husband,Jorge Musa,informed Liu that she was having problemswith her pregnancy and the Dorado transfer would in-volve strenuous travel for her condition.JorgeMusathen offered to go to the Dorado store himself if the Re-spondent would permit Marquez to remain in the firstlevel of the Carolina.Respondent said,"No," because itwas closing Marquez' store.Finally, President Liu saidhe told Marquez to take her time and decide what shewanted to do-think aboutituntilnoon tomorrow 434DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(Thursday)and they(Liu,Bennett,and Rico) wouldcome by the store tomorrow.On the next day (Thursday, 3 May) Rico and Liucame to the Carolina store and in the presence of JorgeMusa,asked Marquezwhat she had decidedabout goingto the Dorado store.Marquez testified she replied, "Youare the bosses and you must make the decision,but youknow I have problems with my pregnancy."However,President Liu testified Marquez said she did not want togo to Dorado and because customers were coming intothe store,he terminated the conversation. But Marquezsaid she told Rico she knew that Chia traveled from San-truce to Dorado while she was not well, and that shewas injured.Rico said Respondent could not do that,now with the Union-could not have the luxury ofhavingmany employees.Rico denied the Union wasmentioned during the conversation.Marquez said shealso asked Rico if she could replace Raisa Musa at theGuaynabo store because she was probably going on sickleave, or could Respondent allow her to remain in thePlaza Carolina store until the last day of closing. Ricosaid,"No," she had to accept the Dorado store,resign,or accept unemployment.Marquez further testified that during the conversationwith Rico she reminded him that she had previously re-quested a 1-hour lunch period for the employees, insteadof one-half hour;and that he told her it was not fair forthe Carolina store to be closed for a whole hour whileemployees from other companies are havinglunch.Atthis juncture,Marquez said she became upset and toldRico that because he previously indicated managementwould not meet and talk with the employees,she under-took to organize the Union,and that Respondent knowsshe was the organizer and that was why it was unfair totransfer her to the Dorado store. Liu offered her hus-band, Jorge Musa, outside working hours so he couldearn extra money,but Jorge declined the offer. Marquezwas crying at this time and Rico and Liu asked her whatwas she going to do and she asked them what decisionwere they going to make and they said they had to con-sult, and left the store.3Raisa MusaQuinonez testified that about 3 May 1985,Vice President Rico told her that he had already foundout that the employees wanted to unionize the Company;thatMarilu Marquez was in charge of everything; andthat she(Raisa)was a good employee and she should notget involved.Musa left the employment of Respondenton 3 May 1985 because of illness and pregnancy.48 I was persuaded by the demeanor of Marquez,Rico,and Liu,as wellas by their uncontroverted testimony, that all three witnesses were testi-fying truthfully,with the exception that I do not credit Rico's denial andI credit Marquez' assertion that Rico mentioned the Union during their 3May conversation I also creditLiu'stestimony that Marquez said she didnot want to go to the Dorado store.*Although VicePresident Rico denied he mentioned the Union duringhis coversation with Raisa Musaon 3 May,I do not credit his denial Iwas persuaded by his demeanor that he was not telling the truth.Instead,I credit Musa's testimony because I was persuaded by her demeanor thatshe was telling the truth,and because her testimony is consistent withRespondent having had knowledge of the employee'sunion activityHaving known about their organizingactivity,itmay be reasonably in-ferred that Respondent learned of Marquez'organizing involvement fromSupervisorGabriel Torres,who visited Marquez'homeon 21 April,when she told him she had organized the Union. Because Rana MusaBased on the foregoing credited evidence,Ifind thaton 3 April,SupervisorTorres toldemployee Musa thatRespondent knew the employees were organizing aunion and that Marquez was an organizerof the Union;that by telling Musa that Marquez was an organizer, Re-spondent created the impression among employees thatthe employees'union activities were under surveillanceby Respondent,Jenkins Index Co.,273NLRB 736(1984);Second Federal Savings & Loan Assn.,267 NLRB911 (1983);and that by telling Musa she should not getinvolved,Respondent encouraged employeesto repudi-ate the Union witha subtle threat that she might be dis-charged if she joined and supportedthe Unionall in vio-lation of Section 8(a)(1) ofthe Act.Modern Mfg. Co.,261 NLRB 534, 544 (1982);SamuelJ.Wade,255 NLRB1383, 1388(1981).Analysis andConclusionsIn his posthearingbrief, theGeneralCounselsubmitsthat theBoardhas definedthe requisites for establishinga constructive discharge asThe burdenimposed upon the employee mustcause, or be intended to cause,a change in hisworking conditionsso difficultor unpleasant as toforcehim to resign.Second,the resultant burden mustbe due to theemployees'union activities.Kogy's, Inc.,272 NLRB202 (1984).The General Counsel thereforeargues that Respond-ent's transfer ofMariluMarquez to its more distantDorado storerather than its closerGuaynabostore, orallowing her to remain in its Carolina II store while shewas pregnant, imposed a more onerous and unpleasantworking conditionon her; and that such hardship trans-ferwas intended to cause Marquez to resign from Re-spondent's employ.The partiesstipulatedthat there is a difference of 13additionalmilesfromtheCarolinaPlaza store toDorado, than from Carolina to the Guaynabo store.On the contrary,counsel for the Respondent arguesthat the GeneralCounsel has failed to establishby a pre-ponderanceof theevidence, either unlawful animus orthatRespondent had knowledge of Marquez' union ac-tivities;that since Respondent has demonstrated nondis-criminatory reasons for closing its Carolina II store andtransferringMarquez, the General Counsel must showthat Respondent's profferedreasons for the transfer werepretextual; thatRespondent treated Marquez disparately;and thather discharge was discriminatorily motivated.Finally, counselfor theRespondent arguesthat theGeneral Counsel has the burden of proving that thechange in working conditions is not only"difficult andunpleasant," but that thechange is so"difficult and un-was not in Marquez' house when Torres arrived,he probably assumed orhoped Musa was not involved He therefore informed Musa Respondentknew about the union effort and who was involved,and encouraged hernot to become involved with the Union.Although I considered the factthatMusa is the sister-in-law of Marquez,Iwas nonetheless persuadedthat her in-law relationship did not influence her testimony.In fact theevidence established that Musa and Marquez did not get along well. WATERBED WORLD435pleasant" thatMarquez was forced to resign.AlgrecoSportswearCo., 271NLRB 499, 500 (1984). The Re-spondent maintains that the General Counsel has failedto satisfy such requisite proof.Respondent's Knowledge of Marquez' UnionActivitiesIt has been previously found under topic C, supra, thatSupervisor Gabriel Torres asked Marquez who startedtheUnion and Marques told hun she organized theUnion. Under such circumstances, Torres' knowledge ofMarquez' union activities is imputed to Respondent. Ittherefore follows, and I find, that Respondent hadknowledge of Marquez' union activities on 21 April1985.I further find on the uncontroverted record of evi-dence that Respondent closed its Carolina II store foreconomic considerations.Thus a principal question presented for determinationiswhether Respondent's transfer of Marquez was basedsolely on objective business considerations, as Respond-ent contends, or is Respondent's business considerationsdefense a pretext to conceal its union animus and Mar-quez' discriminatory transfer, as the General Counselcontends.1.Marquez' transferThe Respondent acknowledges it met with Marquezon 3 May, advised her of its decision to close the Caroli-,na IIstore, and gave her the option of being transferredto its Dorado store or to collect unemployment compen-sation.Marquez emphatically expressed her displeasurewith the transfer-statingthat she did not want to go tothe more distant Dorado store because she had problemswith her pregnancy. The Respondent knew Marquez hadpreviously been on sick leave. Nevertheless, Respondenttold her she was offered the tranfer to Dorado becausethe salesmanin the Dorado store had the least seniority,and that under Puerto Rican law, of whichI take admin-istrative notice, she was entitled to displace him. If theevidence ended here, it would appear that Respondenthas justifiedMarquez' transfer for objective business con-siderations.The above evidence, however does not constitute thetotal evidence relating to the question of Respondent'sreasons for concluding Marquez hadresigned.Additionalevidence established thatMarquez, and her husband,JorgeMusa,suggested alternatives to her to transfer tothe Dorado store. During further discussion of the trans-fer on 3 May, Marquez requested to be transferred toRespondent's closer Guaynabo store, because shelearnedthat salesladyRaisaMusa would be going into the hospi-talon 6May. The Respondent rejected her request.When Rico and Liu came to the Carolina II store on 3May and asked for Marquez' decision on the transfer,Jorge Musa volunteered to be transferred to the Doradostore if Respondent would transferMarquez to thenearer Guaynabo store, or allow Marquez to work in theCarolina I store where he worked. Respondent rejectedthe offer and gave Marquez until noon the next day (4May) to decide whether to accept the transfer or collectunemployment compensation.It is readily conceded that Respondent was not in anyway obligated to accept the transfer suggestions of Mar-quez or her husband, Jorge Musa. But evidence of theevents that followed questions the credibility of Re-spondent's stated reasons for transferring Marquez to theDorado store and refusing to transfer her to the Guayn-abo or other stores.At the hearing it was established thatRaisaMusa hadpreviously informed Supervisor Torres that she wasgoing on medical leave beginning 6 May. The evidencefurther established that in response to RaisaMusa's leavenoticeRespondent prepared a tentative work schedulefor the Guaynabo store for the week of 6 May, whichdemonstrates that Respondent knew by at least Saturday(4May) thatRaisaMusa would not be in the Guaynabostore commencing 6 May. The documentary evidence es-tablished that the Guaynabo store was closed on 7 and 8May for lack of personnel. The evidence further showsthat Supervisor Torres attended the Guaynabo store on 9and 10 May, and that Respondent transferredsalesmanIvan approximately 64 miles from its Ponce store to theGuaynabo store for the workweeks commencing 13 and20 May.In the afternoon of Saturday, 4 May, Bennett and Riocame to the Carolina II store and, after picking up thekeys and asking for the day's sales, gave Jorge Musa andMarquez their checks and a written work schedule forthe following week (6 May). The schedule indicatedMarquezwas assignedto the Dorado store. When Mar-quez asked Bennett what would happen if she did notreport to the Dorado store on Monday, he said, "Resig-nation." She asked Rico what did that mean and he said,"To get used to it, make the adjustment to it." However,Rico testified thatMarquez stomped her foot on thefloor and said, "I will not go to Dorado," but Marquezdenied that she ever said she would not go the theDorado store.5Immediately after her conversation with Rico, Mar-quez called Union Representative Lugo and told himwhat had transpired. He advised her to report to theDorado store on Monday, and if she had any healthproblems to inform her supervisor, and obtain in writingthat Respondent knew she was the union leader, that shewas pregnant and had problems, and she had so informedthe Respondent. Marquez prepared a letter (G.C. Exh.F(6)) and delivered it to President Bennett around 75 I credit Marquez' denial that she evertold Rico she would not go tothe Dorado store The evidenceestablishes that Marquezis a 23-year-oldyoung lady who has completed 2 years study at the University of PuertoRico, specializingin respiratory therapy She testifiedthat her gradeswere As,Bs, and Cs.As I observed her testify, I receivedthe impressionthat she is veryintelligentand considerablymature for her age. I wasalso persuadedthatshe was accurateand truthfulin testifyingOn thecontrary,I discreditRicoin this regard,because I waspersuaded by thesubstanceof histestimony,as wellas byhis demeanor, that he was exag-geratingMarquez' displeasure by statingthatshe said she would not goto Dorado, rather than she did not want to go to Dorado. A review ofMarquez'testimonythroughout the record will show that she was verycareful notto ever refuse to acceptthe assignment although she vocal-ized her desire not to go to Dorado 436DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDo'clock on the same evening at the warehouse. The letterread as follows:May 4, 1985To Whom It May ConcernIMarilu Marquez Garcia [am not in condition toaccept the Dorado Store because as you know I ama working mother and my health condition is notthe best. About a month ago I almost had a miscar-riage and would have lost my baby because of theproblems with this Company (Omnix Co. & Wa-terbedWorld).]I know that my transfer is unfair and for unionreasons.Also for this reason I consider I am dis-criminated against because of union reasons andwithout taking into account my health condition.[Please I want you not to misinterpret my decisionand find a satisfactory solution for both in the short-est possible time.]Rico testified that after they received Marquez' leter at7 p.m. at the warehouse on 4 May, he and Bennett inter-preted her letter as a letter of resignation. They thereforedeemed Marquez no longer worked for the Respondent.In a letter dated 9 May 1985, Marquez replied to Re-spondent's 4 May 1985 letter, emphatically stating shedid not resign but simply expressed despair with Re-spondent's abrupt decision to terminate her employmentor transfer her to the Dorado store. She said she simplyrequested Respondent to reconsider its transfer decision.2.ResignationIt is particularly noted that Respondent contends thatMariluMarquez voluntarily terminated her employmentby writtenresignationon 4 May 1985, and that Respond-ent terminated the employment of Gloria Garcia on 6May 1985, because it had closed the Carolina store and ithad no work for her.InWright Line,251NLRB 1083 (1980), the Boardheld that lawful as well as an unlawful motive may existfor the discharge of an employee, the General Counsel isrequired to make a prima facie showing that the employ-ees'protected activitiesmotivated the employer's dis-charge of the employee. If the General Counsel is suc-cessful, the burden then shifts to the employer to showby a preponderance of the evidence that the dischargewould have occurred even in the absence of the employ-ees' protected activities.The parties are in dispute as to whether Marquez' 4May letter to Respondent constituted a resignation. Re-spondent contends that it isa resignationand the Gener-al Counsel argues that it is not. AlthoughMarquez' letterdid not unequivocally state that "I tender myresignationeffective 4 May 1985," she did know that Respondent'sonly alternative to her assignment to the Dorado storewas resignation.Consequently, when she stated in herletter that she was "not in condition to accept theDorado store" because of health conditions (problemswith pregnancy), she impliedly opted to accept the alter-native,resignation.At least thatwas not anunreasonableinterpretation of her letter by the Respondent. The lan-guage in thesecond paragraph of her letterismerely areiteration of her dissatisfaction with the transfer and theimplied request by her that Respondent reconsider theassignedtransferUnder these circumstances I find thatMarquez resigned with protest and by implication re-newed her request tobe assignedto the Guaynabo store.When Respondent did not respond to her implied requeston Saturday evening (4 May) or Sunday (5 May), Mar-quez contacted Respondent (Liu) at 9 a.m. on Monday, 6May, and advised him that she was prepared to go theDorado store and requested the keys for the store. Liutold her at that time,and againwhen she called at 9:15a.m., that Bennett was not there and he knew nothingabout the keys.Thereafter,Marquez, accompanied by her mother,GloriaGarcia,went to and arrived at Respondent'swarehouse at 9:30 a.m. Marquez told Liu she was thereto see Bennett and to get the keys to the Dorado store.When Bennett arrived she told him she was prepared togo to the Dorado store and she came to pick up thekeys. Bennett told Marquez he had acceptedher resigna-tion.Also, for the first time he surprisingly informedGloria Garcia her employment was terminatedbecausethe Carolina II store was closed and he had no work forher.A few minutes later, Bennett presentedMarquez aletter advising her that Respondent had accepted her res-ignation.Although an unlawful motive for the 13 extra milestransfer of Marquez to the Dorado store on 4 May didnot appear designed to force herto resign,it is clearfrom the evidence that she rescinded the 4 May resigna-tion as early as 9 a.m., and at 9:15 a.m. on 6 May, whenshe called and informed president Stan Liu that she wasprepared to go to the Dorado store and asked him forthe keys to the store. Marquez further orally rescindedher resignation after she arrived at the warehouse at 9:30a.m. on 6 May and requested the keys to the Doradostore.All of her 6 May efforts to comply with the as-signed transfer occurred before Bennett informed herRespondent had accepted her resignation. When he didso inform her, she denied and protested his interpretationof her letter as a letter of resignation.As the General Counsel noted, inHeritageNursingHomes,269 NLRB 230, 233 (1984), a nursingassistantemployee had suported the union and had testified in ahearing againstthe employer on objections. Subsequent-ly, on 17 November 1982, the nursingassistant employeevoluntarily informed her supervisor that she had accept-ed a private duty job 50 miles away, and she tenderedher resignation effective 26 November. Her supervisortried unsuccessfully to persuade her to remain with theemployer. She even told the employee she could tear upher resignation if she changed her mind. On Saturday, 20November, the employee learned that the privatepatienthad died and her services for private duty would not beneeded.She immediately called her supervisor onMonday, 22 November, and asked if her offerto tear upthe resignation was still good because she wanted to con-tinue to work for the employer. After consulting withsuperiormanagement,the supervisor informed the em- WATERBED WORLD437ployee that she could not rescind her resignation eventhough she had not been replacedby the employer.Relying onSycor Inc.,223 NLRB 1091 (1976);TaftBroadcasting Co.,238 NLRB 588, 591-593 (1978),enfd.in relevant part 652 F.2d 603 (6th Cir. 1980);U.O.P.,Inc.,235 NLRB 621 (1978), the administrative law judgefound,with Board approval,that the employee was re-fused permission to rescind her resignation because shetestified against the employer,and because she supportedthe union.The employer's refusal was therefore in viola-tion of Section 8(a)(1), (3), and(4) of the Act.In the instant case,Respondent learned through its su-pervisor, Gabriel Torres, on 21 April 1985. that Marquezwas the chief organizer of the Union. On the same dateSupervisor Torres also told Marquez that Vice PresidentBennett had received a letter that had something to dowith the Union, and that Marquez, Garcia, and JorgeMusa were going to be dismissed.Itmay be reasonablyinferredfromRespondent'sknowledge of Marquez'union activity and from Supervisor Torres' prophecythatMarquez and her mother(Garcia) were going to bedismissed,thatRespondent refused to acknowledge andpermit Marquez to rescind her resignation because of herunion activities. This conclusion is further supported bythe evidence that Respondent had not replaced Marqueznor had it been able to schedule a permanent salespersonin its Guaynabo store on 6 May and several other daysand weeks in May. Nor was there much time for Re-spondent to make staffing arrangement for its Guaynabostore between Marquez' written resignation of 4 Mayand her emphatic and unequivocal oral rescission of herresignation on the morningof 6 May.Obviously this chain of actions by Marquez and reac-tions by Respondent caught Respondent by surprise, be-cause Respondent knew Marquez did not want to go tothe Dorado store. Knowing that she did not want to gothere,Respondent apparently believed she would not gotoDorado, but would elect to resign permanently. Inthisway,her resignation would give the appearance thatRespondent tried to keep Marquez in its employ eventhough it had to close the Carolina II store.However,Respondent'smotive for transferringMarquez to theDorado store although it had a temporary opening at itsGuaynabo store, which Marquez requested, is vividly re-vealed by its refusal to permit Marquez to rescind herresignation and goto the Dorado or the Guaynabo store.Under such circumstances I find that the evidenceclearly established that Respondent's refusal to permitMarquez to rescind her resignation was unlawfully moti-vated because of her union activities. I farther find thatRespondent'scontention thatMarquez voluntarily re-signed on 4 May is a mere pretext to camouflage its realreason for tranferring her and refusing to permit her torescind her resignation.Consequently Respondent's un-lawful refusal to permit Marquez to rescind her resigna-tion is violative of Section 8(a)(1) and(3) of the Act.General BaptistNursingHome,259NLRB 982, 984(1982).3.The termination of Gloria GarciaFurther revealingand supporting the unlawful motiveforRespondent's refusal topermitMarquez torescindher resignation is the terminationof her mother, GloriaGarcia.In keepingwith the 21 April prophecy of Re-spondent'sSupervisorGabrielTorres thatMarquez,Garcia,and Jorge Musa were going to be dismissed, Re-spondent first notified Garcia on the morning of 6 May,that her employment was terminated immediately be-cause the Carolina II store was closed and it had nowork for her. It is particularly noted, however, that forsome unexplained reason,Respondent,in the presence ofGarcia, notified Marquez of her option to transfer to theDorado store or resign on 4 May. Respondent said noth-ing to Garcia about her working tenure until the morn-ing of 6 May, when she accompanied her daughter, Mar-quez, to the warehouse and Respondent told Marquez ithad accepted her resignation.Garcia worked a rotating schedule at several of Re-spondent's stores. She worked 40 hours some weeks and2 or 3 days during the other weeks. She worked moretime in the Carolina I store than she did in any of Re-spondent's other stores. As previously noted, Respondentlearned on Friday, 3 May that Raisa Musa was not goingto work in the Guaynabo store on Monday, 6 May, andpossibly a few additional days thereafter, because shewas going into the hospital. The evidence does not showthat Respondent would no longer need a rotating sales-person like Garcia to cover its stores during absences ofother sales personnel. In fact the evidence shows Re-spondent needed a salesperson to work the Guaynabostore during the entire week of 6 May because RaisaMusa was on sick leave, of which fact Respondent hadadvanced notice on Friday, 3 May. The Respondentneeded a salesperson during 2 other weeks in May. ThusRespondent's statement to Garcia that it had no work forher is not only not convincing, but refuted by the cred-ited evidence of record.It is therefore clear that Respondent could have uti-lized the sales services of either or both Marquez orGarcia during the week of 6 May, as well as the other 2weeks in May when Torres or another employee wastranferred to the Guaynabo store. Moreover, if Respond-ent had in fact believed Marquez had resigned, as it con-tends it did, it would have known it was going to needsales personnel when it abruptly terminated Garcia's em-ployment without prior warning. When all of these evi-dentiary factors are considered in conjunction with theprecipitousnatureofGarcia'sdischarge,SupervisorTorres' prophecy that Marquez and Garcia were goingto be discharged and that Garcia is the mother of chieforganizerMarquez, and that both Marquez and Garciaboth supported the Union, it becomes abundantly clear,and I find, that it may be reasonably inferred from suchevidence that Respondent's discharge of Garcia was alsomotivated by her union activities and/or those of herdaughter,Marquez, the chief organizer of the Union.Consequently, I find that the General Counsel has estab-lished a prima facie case that Respondent's discharge ofGarcia was union related.Wright Line,supra.Additionally, I further find that because Respondenthad several weeks of sales work in its several stores after6 May, Respondent's contention that it had no work forGarcia is pretextual.Thus, Respondent,having failed to 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshow that it had no work for Garcia on and after 6 May,when the evidence shows otherwise, has failed in itsburden to establish that Garcia would have been dis-charged even if she, or her daughter (Marquez), had notbeen engaged in union activities.Wright Line,supra;Limestone Apparel Co.,255NLRB 722 (1981);FedcoFreightlines,273 NLRB 399 (1984). Respondent's conten-tion that it terminated Garcia because it had no work forher is therefore pretextual.E. Objections to the ElectionThe union election for Respondent's employees washeld on 3 June 1985. The Respondent filed timely objec-tions to conduct allegedly affecting the result of the elec-tion, and the objections were consolidated for hearingwith the unfair labor practice charges in the instant pro-ceeding.The Respondent contends the Union engaged in im-proper conduct during the progress of the election at thePlaza Carolina I store. Specifically, it alleges that unionrepresentatives engaged in prolonged conversations withemployees while they were waiting in line to vote. TheUnion denied their representatives were in the electionarea during the election.Respondent's evidence in sup-port of the objections is Vice President Alan Bennett'stestimony that is corroborated by Respondent's PresidentLiu. Their testimony established that during the election,which took place in the store, both Bennett and Liuwere seated outside the store approximately 60 feet tothe left of the entrance gate to the store. While seated inthat position, they testified they observed the three unionrepresentatives(President Lugo and organizers Borgesand Negron) standing approximately 6 feet to the leftside of the entrance gate to the store, while engaging inanimated conversations(making proper gestures) withemployees.Both of Respondent's witnesses acknowl-edged they could not hear what the union representa-tives and employees were talking about.After Union President Lugo, Respondent's vice presi-dent,Bennett,and Respondent's president,Liu, conclud-ed their testimony, there was a confusing dispute as towhere the balloting took place. However, after unionwitnesses testified, the credited testimony of all witnessesfinally established that the balloting of the employees ac-tually took place in a room located on the second floorat the rear of the store.In casting their ballots, each em-ployee had to enter the gate to the store, proceed ap-proximately 36 feet to the rear of the store, ascend theright set of stairs to the second floor, and walk 6 to 12feet into a room where they marked their ballot. Havingmarked their ballots, the voting employee, with his orher ballot, left the room, descended the stairs, proceededapproximately 18 feet towards the center of the store,deposited their ballots in the ballot box located there,and proceeded the remaining approximately 20 or 24 feetout of the store and through the entrance gate.The unionwitnesses(Lugo and Negron) testified with-out dispute that, after the voting commenced, they wentoutside the store and stood 15 or 20 meters(at an angle)to the left of the entrancegate.They said they could notsee the employees in the store.The parties stipulated thatthe employees could not see anyone(union representa-tives or others) outside, as they descended the stairs andproceeded to deposit their ballots in the ballot box.Employee David Fernandez credibly testified that hevoted at the Carolina store. He said he could see thevoting area from where he stood outside; that he did notsee any union people in front of the store; and that al-though he could see outside the store, he could not seeany union people while he was depositing his ballot. Therecord shows that the voting employees who testified allsaid they could not see union representatives while theywere voting, but that they saw union representativesstanding outside a few feet on either side of the gate asthey left thestore.In response to questionsby the Gen-eralCounsel, Bennett said he did not hear the Boardagent call or reprimand either employees or union repre-sentatives about improper conduct before, during, or sub-sequent to the election.I am therefore persuaded and I find, on the foregoingessentiallyuncontroverted and credited evidence, thatunion representativeswere not in the election areaduring the progress of the election. Nor could union rep-resentatives see and talkwithemployees during thecourse of their balloting. I further find that Respondenthas failed to establish by a preponderance of the evi-dence, that union representatives held any conversationswith employees before or during the election; and thatRespondent's objection in this regard is not substantiatedor sustained.Challenged BallotsFinally,Respondent challenges the ballots of formeremployeesMariluMarquez,GloriaGarcia,and DeliaCabral on the ground that they were not employed byRespondent on the date (3 June 1985) of the election.In order to be eligible to vote, counsel for the Re-spondent correctly argues that an employee must be em-ployed during the payroll period of eligibility and thedate of the election.Columbia Pictures Corp.,61NLRB1030 (1945);B.L.K. Steel, 245NLRB 1347 (1979); andthat employees who have quit or have been dischargedfor cause before the election are not eligible to vote.Rish Equipment Co.,150 NLRB 1185 (1965). However, itisunderstood that the above cited cases are not applica-ble to employees who have been discriminatorily termi-nated from employment in violation of the Act. As pre-viously found in the instant case,Marilu Marquez wasunlawfully refused permission to rescind her resignationbecause she organized the Union. Gloria Garcia was alsounlawfully terminated from part-time employment be-cause she supported the Union, and/or because she is themother of Marquez, who was the union organizer. Underthese circumstances, Respondent's challenge to the bal-lots of Marilu Marquez and Gloria Garcia is not sus-tained.With respect to Delia Cabral, Respondent credibly es-tablished,without controversy,thatRespondent termi-nated Cabral 16 January because she gave the Compa-ny's store keys to a person not employed by the Re-spondent. Since her termination,Cabral has not workedfor the Respondent. WATERBED WORLD439In view of the foregoing uncontroverted and creditedevidence,I conclude and find that Delia Cabral was ter-minated for cause on 16 January.Rish Equipment Co.,supra.Consequently,Cabralwas not in Respondent'semploy during the payroll period of eligibility and dateof election(3 June 1985).Columbia Pictures Corp.,supra;B.LK Steel,supra.Consequently,Respondent'sobjec-tion to her ballot is sustained.REMEDYHaving found that Respondenthas engaged in certainunfair labor practices,Iwill recommend that it be or-dered to cease and desist therefrom and that it take cer-tain affirmative action necessary to effectuate the policiesof the Act.It having been found that Respondent interfered with,restrained,and coerced its employees in the exercise oftheir Section 7 rights by coercively interrogating em-ployees about their membership in or activities on behalfof the Union;by threatening employees with discharge ifthey became or remained members of the Union; by en-couraging an employee to repudiate the Union;by creat-ing the impression among employees that their union ac-tivitieswere under surveillance,,Respondent violatedSection 8(axl) of the Act;that by discriminatorily dis-charging two employees because they engaged in unionactivities,Respondent violated Section 8(a)(3) and (1) oftheAct, the recommend Order will provide that Re-spondent make the discharged employees whole for anyloss of earnings they might have suffered within themeaning and in accord with the Board's decision inF.W.WoolworthCo., 90 NLRB 289 (1950),andFloridaSteel Corp.,231 NLRB 651(1977),6except as specificallymodified by the wording of such recommend Order.Because of the character of the unfair labor practicesfound,the recommended Order will provide that Re-spondent cease and desist from in any like or relatedmanner interferingwith,restraining,or coercing the em-ployees in the exercise of their rights guaranteed by Sec-tion 7 of theAct.NLRBv.EntwistleMfg. Co.,120 F.2d532, 536(4th Cir.1941).On the basis of the above findings of fact and on theentire record in this case, I make the followingCONCLUSIONS OF LAW1.Omnix International Corporation d/b/a WaterbedWorld, the Respondent, is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.2.Union Independiente de Supermercados y Tiendaspor Departamentos,the Union,isa labor organizationwithin the meaning of Section 2(5) of the Act.3.By coercively interrogating employees about theirmembership in and activities on behalf of the Union, theRespondent violated Section 8(a)(1) of the Act.4.By threatening employees with discharge if theybecame or remained members of the Union, Respondentviolated Section 8(a)(1) of the Act.5.By encouraging employees to repudiate the Union,Respondent violated Section 8(a)(1) of the Act.6.By creating the impression among employees thattheir union activities were under surveillance,Respond-ent violated Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]6See generallyIsis PlumbingCo., 138 NLRB 716 (1962). 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPAGE LEFT BLANK INTENTIONALLY.